IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              December 12, 2007
                               No. 06-30317
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

BLAKE KEITH LEWIS

                                         Defendant-Appellant


                Appeal from the United States District Court
                   for the Western District of Louisiana
                        USDC No. 2:04-CR-20115-4


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
     Blake Keith Lewis pleaded guilty to conspiracy to interfere with commerce
by robbery, interference with commerce by robbery, and two counts of use of a
firearm during a crime of violence. The district court sentenced Lewis to 60
months of imprisonment on the conspiracy to interfere with commerce charge
and 120 months of imprisonment on the interference with commerce charge, to
run concurrently, and 10 years on the first firearm charge and 30 years on the



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-30317

second firearm charge, to run consecutively to each other and to Lewis’s other
sentences.
      Lewis argues that the district court erred in imposing a consecutive
sentence of 30 years of imprisonment on the second firearm charge pursuant to
18 U.S.C. § 924(c)(1)(C)(i) because that provision requires an intervening
conviction between the commission of the prior and subsequent firearm-related
offenses and thus should not be applied to multiple § 924(c) convictions obtained
in the same proceeding. Lewis concedes that this issue is foreclosed by the
Supreme Court’s decision in Deal v. United States, 508 U.S. 129 (1993), but he
contends that he is raising the issue to preserve it for further Supreme Court
review.
      As Lewis concedes, this issue is foreclosed. See Deal, 508 U.S. at 132;
United States v. Hebert, 131 F.3d 514, 525 (5th Cir. 1997).
      AFFIRMED.




                                       2